


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) is made and entered into as of the 16th day of October, 2014 (the
“Second Amendment Date”), among HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited
liability company (the “Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a Delaware
corporation (“Holdings”), each Subsidiary of the Borrower from time to time
party to the Credit Agreement referred to below (collectively with Holdings, the
“Guarantors”; and the Guarantors together with the Borrower, the “Loan
Parties”), each lender from time to time party to such Credit Agreement
(collectively, the “Lenders” and individually, each a “Lender”), and BANK OF
AMERICA, N.A., as the Administrative Agent (the “Agent”).


WHEREAS, the Borrower, the other Loan Parties, the Lenders and the Agent are
party to that certain Amended and Restated Credit Agreement, dated as of
February 5, 2013 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrower on the terms set forth therein;


WHEREAS, the Borrower has informed the Lenders that it intends to acquire the
equity interests of certain entities from Dedalo Patrimonial S.L.U. and Fomento
de Construcciones y Contratas, S.A., as more fully described on Annex 1 hereto
(the “Acquisition”), pursuant to a certain Stock Purchase Agreement among the
Borrower, Dedalo Patrimonial S.L.U. and Fomento de Construcciones y Contratas,
S.A., dated as of the date hereof (together with the schedules and exhibits
thereto, the “Purchase Agreement”);


WHEREAS, in connection with the proposed Acquisition, the Loan Parties have
requested that the Agent and Lenders amend certain provisions of the Credit
Agreement (including, without limitation, to increase the Aggregate Commitments
to $60,000,000, to provide for the addition of a new Term A-1 Loan in the
aggregate amount of $62,125,000, resulting in a Total Facility Amount (including
the existing Term A Loan) of $140,000,000), and of certain other Loan Documents,
and, subject to the satisfaction of the conditions set forth herein, the Agent
and the Lenders signatory hereto are willing to do so, on the terms and subject
to the conditions set forth herein;


WHEREAS, in connection with this Second Amendment, (i) Wells Fargo Securities,
LLC has been named as a joint book runner with Merrill Lynch, Pierce, Fenner &
Smith Incorporated, (ii) each of Wells Fargo Securities, LLC and BMO Harris Bank
N.A. has been named as a joint lead arranger with Merrill Lynch, Pierce, Fenner
& Smith Incorporated, (iii) each of Wells Fargo Securities, LLC and BMO Harris
Bank N.A. has been named as a co-syndication agent and (iv) BBVA Compass has
been named as a documentation agent;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. This Second Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.


2.Amendments to Section 1.01(Definitions) of the Credit Agreement.


(a)The definition of “Aggregate Commitments” is hereby amended to insert the
following new sentence at the end thereof:


“On the Second Amendment Date (after giving effect to the Second Amendment), the
Aggregate Commitments shall be equal to $60,000,000.”


(b)The definition of “Applicable Percentage” is hereby amended by replacing each
reference to “the Term A Loan” contained therein with the following: “the Term A
Loan, the Term A-1 Loan”.


(c)The definition of “Applicable Rate” is hereby amended to read in its entirety
as follows:


““Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent




--------------------------------------------------------------------------------




pursuant to the Credit Agreement (as amended by the Second Amendment) (for the
initial period following the Second Amendment Date) and Section 6.02(a) (at all
times thereafter):
Pricing Level
Leverage Ratio
LIBOR Rate Loans & L/C Fees
Base Rate Loans
Commitment Fee
1
Less than 1.25 to 1.00
2.00%
1.00%
0.500%
2
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
2.25%
1.25%
0.500%
3
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
2.50%
1.50%
0.500%
4
Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00
2.75%
1.75%
0.500%
5
Greater than or equal to 2.75 to 1.00
3.00%
2.00%
0.500%

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is received by the Administrative
Agent pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered within ten (10) days after the time periods
specified in such Section 6.02(a), then Pricing Level 5 (as set forth in the
table above) shall apply as of the first Business Day thereafter, subject to
prospective adjustment upon actual receipt of such Compliance Certificate.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


Notwithstanding the foregoing, from the Second Amendment Date through the date
that is six months following the Second Amendment Date, in no event shall the
Applicable Rate be determined based upon a Pricing Level below level 5.”


(d)The definition of “Arranger” is hereby amended to read in its entirety as
follows:


““Arranger” means, collectively, (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC, in their respective capacities as
joint lead arrangers and joint book runners and (ii) BMO Harris Bank N.A., in
its capacity as joint lead arranger.”


(e)The definition of “Borrowing” is hereby amended by replacing the reference to
“the Term A Loan Borrowing” contained therein with the following: “the Term A
Loan Borrowing, the Term A-1 Loan Borrowing”.


(f)Clause (d) of the definition of “Change of Control” is hereby amended to read
in its entirety as follows:


“(d) (i) Holdings shall cease to directly or indirectly own and control legally
and beneficially 100% of the Equity Interests of the Borrower, or (ii) except as
set forth on Schedule 5.13 as of the Second Amendment Date, the Borrower shall
cease to directly or indirectly own and control legally and beneficially 100% of
the Equity Interests of each of its Subsidiaries.”


(g)The definition of “Excess Cash Flow” is hereby amended by replacing the
reference to “the Term A Loan” contained therein with the following: “the Term A
Loan or the Term A-1 Loan”.


(h)The definition of “Loan” is hereby amended by replacing the reference to “a
Term A Loan” contained therein with the following: “a Term A Loan, a Term A-1
Loan”.


(i)The definition of “Loan Notice” is hereby amended by replacing the reference
to “a Term A Loan Notice” contained therein with the following: “a Term A Loan
Notice, a Term A-1 Loan Notice”.


(j)The definition of “Maturity Date” is hereby amended to read in its entirety
as follows: ““Maturity Date” applicable to each Loan means February 5, 2018.”




--------------------------------------------------------------------------------




(k)The definition of “Note” is hereby amended by replacing the reference to “a
Term A Note” contained therein with the following: “a Term A Note, a Term A-1
Note”.


(l)The definition of “Outstanding Amount” is hereby amended by replacing each
reference to “the Term A Loan” contained therein with the following: “the Term A
Loan, the Term A-1 Loan”.


(m)The definition of “Request for Credit Extension” is hereby amended by
replacing the reference to “A Term A Loan Notice” contained therein with the
following: “a Term A Loan Notice, a Term A-1 Loan Notice”.


(n)The definition of “Term Loan Exposure” is hereby amended by replacing the
reference to “the Term A Loan” contained therein with the following: “the Term A
Loan, the Term A-1 Loan”.


(o)The definition of “Total Facility Amount” is hereby amended by replacing the
reference to “the Term A Loan” contained therein with the following: “the Term A
Loan and the Term A-1 Loan”. In addition, the last sentence of the definition of
“Total Facility Amount” is hereby amended to read in its entirety as follows:


“As of the Second Amendment Date, the Total Facility Amount shall be equal to
$140,000,000.”


(p)The following definitions are hereby added to Section 1.01 in the appropriate
alphabetical order:


“Acquisition” means the acquisition by the Borrower of the Target, as more fully
described on Annex 1 to the Second Amendment.


“Acquisition Documents” means, collectively, (i) the Stock Purchase Agreement
among the Borrower, Dedalo Patrimonial S.L.U. and Fomento de Construcciones y
Contratas, S.A., dated as of the Second Amendment Date (together with the
schedules and exhibits thereto, the “Purchase Agreement”) and (ii) each other
document, agreement or instrument entered into or delivered in connection
therewith.


“Additional Approved EBITDA Addbacks” means addbacks to EBITDA for costs
incurred to achieve synergies in connection with the Acquisition equal to the
sum of (x) a one-time adjustment to EBITDA in an amount equal to $4,500,000 for
the first full fiscal quarter after the Second Amendment Date plus (y) a
one-time adjustment to EBITDA in an amount equal to $1,400,000 for the second
full fiscal quarter after the Second Amendment Date (with such one-time
adjustments to EBITDA to be cumulative for such first two fiscal quarters after
the Second Amendment Date and no longer applicable in the third fiscal quarter
after the Second Amendment Date or in any other future fiscal quarters). In no
event shall the Additional Approved EBITDA Addbacks exceed $5,900,000
cumulatively.


“Expansion” has the meaning specified in Section 7.11(c)(2).


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“Heritage Limited” means Heritage-Crystal Clean Limited, a corporation organized
under the laws of Canada.


“Historical EBITDA” means the sum of (i) EBITDA of the Borrower (without giving
effect to the Acquisition) equal to the sum of (x) the Borrower’s actual
historical EBITDA for the 13 fiscal periods ending immediately prior to the
Second Amendment Date, plus (y) a one-time add-back to such EBITDA in an amount
not to exceed $2,800,000 in the aggregate for transaction expenses incurred by
the Borrower in connection with the Acquisition; plus (ii) EBITDA of the Target
equal to the sum of (x) $-596,273 (of which a maximum of $2,042,000 is approved
adjustments of the Target’s 2013 actual EBITDA), representing the Target’s
actual historical adjusted EBITDA for the twelve months ending June 30, 2014
(with such historical EBITDA amortizing on a period-by-period basis over the
initial 13 fiscal periods following the Second Amendment Date), plus (y) a
one-time adjustment in connection with synergies resulting from the Acquisition
in an amount equal to $7,787,311 (with such one-time adjustment to EBITDA in
connection with synergies amortizing over the first four quarters following the
Acquisition as follows: (i) for the first fiscal quarter following the Second
Amendment Date, the $7,787,311 adjustment will not amortize, (ii) for the second
fiscal quarter following the Second Amendment Date, the $7,787,311 adjustment
will amortize by an amount equal to $975,000, for an EBITDA synergies adjustment
equal to $6,812,311 for such quarter, (iii) for the third fiscal quarter
following the Second




--------------------------------------------------------------------------------




Amendment Date, the $6,812,311 adjustment will amortize by an amount equal to
$2,612,308, for an EBITDA synergies adjustment equal to $4,200,003 for such
quarter and (iv) for the fourth fiscal quarter following the Second Amendment
Date, the $4,200,003 adjustment will fully amortize by an amount equal to
$4,200,003, with no EBITDA synergies adjustment for such quarter), plus (iii)
the Additional Approved EBITDA Addbacks. “Historical EBITDA” shall be utilized
for the EBITDA calculations as of the Second Amendment Date and for the
applicable periods following the Second Amendment Date.


"Lease Increase Period" means the period commencing on the Second Amendment Date
and ending thirty (30) days thereafter, as such period may be extended by the
Administrative Agent in its sole discretion.


“New Guarantors” means (i) FCC Environmental, LLC, a Delaware limited liability
company, (ii) International Petroleum Corp. of Delaware, a Delaware corporation,
(iii) Heritage Limited and (iv) each of their respective Subsidiaries, as listed
on Annex 2 to the Second Amendment.


“Purchase Agreement” has the meaning specified therefor in the definition of
Acquisition Documents.


“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement, dated as of the Second Amendment Date, among the Borrower, the other
Loan Parties, the Lenders and the Administrative Agent.
“Second Amendment Date” means October 16, 2014.
“Target” means each of (i) FCC Environmental, LLC, a Delaware limited liability
company, (ii) International Petroleum Corp. of Delaware, a Delaware corporation
and (iii) each of their respective Subsidiaries acquired in connection with the
Acquisition, as listed on Annex 2 to the Second Amendment.”


“Term A-1 Lender” means the Lenders holding a portion of the Term A-1 Loan, as
set forth in Schedule 2.01 as of the Second Amendment Date (as such Schedule
2.01 may be amended from time to time), together with any other Person who
becomes an assignee of any rights and obligations of a Term A-1 Lender.


“Term A-1 Loan” means the term loan advanced or to be advanced in accordance
with Section 2.01(c) in the original principal amount of $62,125,000, as such
amount may be reduced or increased pursuant to the terms hereof.


“Term A-1 Loan Borrowing” means a borrowing consisting of any portions of the
Term A-1 Loan of the same Type and, in the case of LIBOR Rate Loans, having the
same Interest Period, advanced by the Term A-1 Lenders pursuant to Section
2.01(c) or Section 2.14.


“Term A-1 Loan Notice” means a notice of (a) a Term A-1 Loan Borrowing, (b) a
conversion of any portion of the Term A-1 Loan from one Type to the other, or
(c) a continuation of LIBOR Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-4 or such other from as approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Term A-1 Note” means a promissory note made by the Borrower in favor of a Term
A-1 Lender, evidencing the portion of the Term A-1 Loan advanced by such Term
A-1 Lender, substantially in the form of Exhibit B-4.


“Term Loan” means any of the Term A Loan, the Term A-1 Loan, and any term loan
advanced hereunder from time to time pursuant to Article II (including pursuant
to Section 2.14).”


3.Amendments to add new Section 2.01(c) (The Term A-1 Loan Borrowing) of the
Credit Agreement. A new Section 2.01(c) is hereby added to the Credit Agreement,
in appropriate numerical order, to read in its entirety as follows:


“(c) The Term A-1 Loan Borrowing. Subject to the terms and conditions set forth
herein, each Term A-1 Lender severally agrees to make a single loan to the
Borrower on the Second Amendment Date in an amount not to exceed such Term A-1
Lender’s Applicable Percentage. The Term A-1 Loan Borrowing shall consist of
Loans made simultaneously




--------------------------------------------------------------------------------




by the Term A-1 Lenders in accordance with their respective Applicable
Percentages. Amounts borrowed under this Section 2.01(c) and repaid or prepaid
may not be reborrowed. The Term A-1 Loan may be comprised of Base Rate Loans or
LIBOR Rate Loans as further provided herein. The Borrower promises to pay to the
Administrative Agent, for the account of the Term A-1 Lenders, all amounts due
under the Term A-1 Loan on the Maturity Date applicable thereto or such earlier
date as required hereunder. It is understood and agreed that no portion of the
Term A-1 Loan shall be advanced after the Second Amendment Date.”


4.Amendment to Section 2.02 (Borrowings, Conversions and Continuations of Loans)
of the Credit Agreement. Section 2.02 of the Credit Agreement is hereby amended
by replacing each reference to “a Term A Loan Borrowing” with the following: “a
Term A Loan Borrowing, a Term A-1 Loan Borrowing”.


5.Amendment to Section 2.05(a) (Prepayments - Voluntary) of the Credit
Agreement.


(a) The first sentence of Section 2.05(a)(i) of the Credit Agreement is hereby
amended by deleting the word “and” appearing before clause (C) thereof, and
immediately after the end of existing clause (C), adding the following new
clause (D) to read as follows:


“; and (D) any prepayment of the Term Loans shall be applied to all outstanding
Term Loans on a pro rata basis”.


(b) In addition, Section 2.05(a)(i) of the Credit Agreement is hereby amended by
replacing each reference to “the Term A Loan” with the following: “the Term
Loans”.


(c)    Section 2.05 (a)(i)(A) of the Credit Agreement is amended to add the
phrase “in a form acceptable to the Administrative Agent and be” immediately
following the words “such notice must be” contained therein.


6.Amendment to Section 2.05(b) (Prepayments - Mandatory) of the Credit
Agreement. Section 2.05(b)(i) of the Credit Agreement is hereby amended to read
in its entirety as follows:


“Within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall prepay an aggregate
principal amount of Loans equal to the sum, if positive, of (A) 35% of Excess
Cash Flow for the fiscal year covered by such financial statements less (B) the
aggregate principal amount of prepayments made of the Term Loans and/or, to the
extent accompanied by a permanent reduction in the Aggregate Commitments, the
Committed Loans pursuant to Section 2.05(a)(i) during the fiscal year covered by
such financial statements; provided, that if, for any fiscal year, the Leverage
Ratio is less than 2.50 to 1.00, as evidenced by the Compliance Certificate
delivered by the Borrower pursuant to Section 6.02(a) with respect to the annual
financial statements for such fiscal year, the mandatory prepayment otherwise
owed by the Borrower pursuant to this clause (i) shall be reduced to 0% of
Excess Cash Flow for such fiscal year. Each prepayment made pursuant to this
clause (i) shall be applied first to the outstanding Term Loans on a pro rata
basis until the Term Loans are paid and satisfied in full (with such prepayments
to be applied to the principal repayment installments of the Term Loans in
inverse order of maturity) and second to the Total Revolving Outstandings
without reduction of the Aggregate Commitments (with such prepayments to be
applied first, ratably to the L/C Borrowings and the Swing Line Loans until the
L/C Borrowings and the Swing Line Loans are reduced to zero and second, ratably
to the Committed Loans until the Committed Loans are repaid in full).”


7.Amendment to add a new Section 2.07(d) (Repayment of Loans - Term A-1 Loan) of
the Credit Agreement. A new Section 2.07(d) is hereby added to the Credit
Agreement, in appropriate numerical order, to read in its entirety as follows:


“(d)    Term A-1 Loan. The Borrower shall repay to the Term A-1 Lenders the
aggregate principal amount of the Term A-1 Loan outstanding on the following
dates in the respective amounts set forth opposite such dates in this table (to
be allocated to each Term A-1 Lender in accordance with its Applicable
Percentage of the Term A-1 Loan):




--------------------------------------------------------------------------------




Date
Amount of Reduction
December 31, 2014
$776,563
March 31, 2015
$776,563
June 30, 2015
$776,563
September 30, 2015
$776,563
December 31, 2015
$1,164,843
March 31, 2016
$1,164,843
June 30, 2016
$1,164,843
September 30, 2016
$1,164,843
December 31, 2016
$1,164,843
March 31, 2017
$1,164,843
June 30, 2017
$1,164,843
September 30, 2017
$1,164,843
December 31, 2017
$1,553,125
Maturity Date for the Term A-1 Loan
Remaining outstanding principal amount of the Term A-1 Loan”



8.Amendment to Section 2.11 (Evidence of Debt) of the Credit Agreement. Section
2.11(a) of the Credit Agreement is hereby amended by replacing the reference to
“the Term A Loan” with the following: “the Term A Loan, the Term A-1 Loan”.


9.Amendment to Section 2.12 (Payments Generally; the Administrative Agent’s
Clawback) of the Credit Agreement. Section 2.12(d) of the Credit Agreement is
hereby amended by replacing the reference to “the Term A Loan” with the
following: “the Term A Loan, the Term A-1 Loan”.


10.Amendment to Section 2.14(a) (Accordion Advances) of the Credit Agreement.
Section 2.14(a) of the Credit Agreement is hereby amended as follows: (i) by
deleting the reference to “$100,000,000” contained therein and replacing it with
“$40,000,000”; (ii) by deleting the reference to “$140,000,000” contained
therein and replacing it with “$180,000,000”; and (iii) by deleting each
reference to “the Term A Loan” contained therein and replacing it with “the Term
A Loan or the Term A-1 Loan”.


11.Amendment to Section 2.14(b)(iii) (Accordion Advances) of the Credit
Agreement. Section 2.14(b)(iii) of the Credit Agreement is hereby amended by
deleting each reference to “the Term A Loan” contained therein and replacing it
with the following: “the Term A Loan or the Term A-1 Loan”.


12.Amendment to Section 5.21 (Taxpayer Identification Number) of the Credit
Agreement. Section 5.21 of the Credit Agreement is hereby amended to read in its
entirety as follows:


“Each Loan Party’s (other than any Foreign Subsidiary) true and correct U.S.
taxpayer identification number is set forth on Schedule 5.21. The true and
correct unique identification number of each Foreign Subsidiary that has been
issued by its jurisdiction of organization and the name of such jurisdiction are
set forth on Schedule 5.21.”


13.Amendment to Section 6.11 (Use of Proceeds) of the Credit Agreement. Section
6.11 of the Credit Agreement is hereby amended by inserting, at the end thereof,
the following new sentence:


“Without limitation of the foregoing, the Borrower may use the proceeds of the
Committed Loans and the Term A-1 Loan extended on the Second Amendment Date to
pay a portion of the purchase price for the Acquisition and to pay the costs and
expenses incurred in connection with such Acquisition.”


14.Amendment to Section 6.15 (Collateral Security) of the Credit Agreement.
Section 6.15 of the Credit Agreement is hereby amended by inserting, at the end
thereof, the following new sentence:


“Notwithstanding the foregoing or the provisions of Section 6.14(a), unless
otherwise requested by the Administrative Agent or the Required Lenders at any
time in their sole discretion, Heritage Limited and any other Foreign
Subsidiary, if any, shall not be required to provide the Administrative Agent
with a perfected, first-priority security interest in its properties and assets
so long as the book value of such properties and assets, in the aggregate for
all Foreign Subsidiaries, is less than $3,000,000, provided that Heritage
Limited and each other Foreign Subsidiary shall guaranty the Obligations




--------------------------------------------------------------------------------




and the Borrower (or applicable Subsidiary) shall pledge 100% of the Equity
Interests of Heritage Limited and each such other Foreign Subsidiary to the
Administrative Agent and the Administrative Agent shall have a perfected,
first-priority security interest therein.”


15.Amendments to Section 7.02 (Investments) of the Credit Agreement. Section
7.02 of the Credit Agreement is hereby amended as follows:


(a)Clause (b) of Section 7.02 is hereby amended to read in its entirety as
follows:


“(b) subject to Section 11.19, Investments by any Loan Party (i) in any other
Loan Party (other than any Foreign Subsidiary) and (ii) in Heritage Limited and
any other Foreign Subsidiary, provided that in no event shall the aggregate
investments in Heritage Limited and the other Foreign Subsidiaries, if any,
exceed $3,000,000 at any time;”


(b)Clause (e) of Section 7.02 is hereby amended by inserting, immediately
following the reference to “Permitted Acquisitions” the following new language:
“(subject to the provisions of clause (b) above with respect to Foreign
Subsidiaries)”.


16.Amendment to Section 7.03 (Indebtedness) of the Credit Agreement. Section
7.03 of the Credit Agreement is hereby amended as follows:


(x)    effective solely during the Lease Increase Period, to replace the
reference to “$1,000,000” contained in clause (e) thereof with a reference to
“$8,000,000” (it being agreed that on the termination of the Lease Increase
Period, the reference to “$8,000,000” shall automatically revert to a reference
to “$1,000,000”);


and


(y)    to insert a new clause (i) as follows (and, in connection therewith, to
rename the existing clauses (i) and (j) as new clauses (j) and (k)):


“(i)    Indebtedness with respect to surety bonds issued to support closure and
post-closure obligations or other performance obligations in an aggregate amount
not to exceed $10,000,000; provided that any such surety bonds shall only be
secured by cash or Cash Equivalents (subject to Section 7.01) or supported by
Letters of Credit issued hereunder;”.


17.Amendment to Section 7.04(c) (Fundamental Changes) of the Credit Agreement.
Clauses (vii) and (viii) of Section 7.04(c) of the Credit Agreement are hereby
amended to read in their entirety as follows:


“(vii) after giving effect to such acquisition (including all indebtedness and
other liabilities incurred or assumed in connection therewith), (x) the Loan
Parties shall be in compliance, on a pro forma historical basis, with the
financial covenants contained in Section 7.11 hereof (using EBITDA of the Loan
Parties as at the end of the most recently completed Reference Period and Funded
Debt as of the date of the acquisition, after giving effect to any Indebtedness
incurred in connection therewith) and (y) the Leverage Ratio shall be at least
0.25x lower than the ratio then required pursuant to Section 7.11(a);


“(viii) the total consideration to be paid by the Loan Parties in connection
with any acquisition or series of related acquisitions (including in such total
consideration deferred cash payments, contingent or otherwise, and the aggregate
amount of all liabilities assumed or, in the case of a acquisition of the Equity
Interests of the acquisition target, including all liabilities of such
acquisition target) shall not exceed $3,000,000 for each such acquisition (or
series of related acquisitions), without in each case the written approval of
the Administrative Agent and the Required Lenders;”.


18.Amendment to Section 7.11 (Financial Covenants) of the Credit Agreement.
Section 7.11 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:


“7.11 Financial Covenants.


(a)Leverage Ratio. Permit, as at the end of any Reference Period, the ratio of
(x) Funded Debt as of the last day of the Reference Period then ending, to (y)
EBITDA (or, as applicable, Historical EBITDA) for such Reference Period (the
“Leverage Ratio”) to exceed (i) 4.00:1.00 for the Reference Periods ending at
the end of each of the Borrower’s third and fourth 2014 fiscal quarter periods,
(ii) 3.75:1.00 for the Reference Period ending at the end of the Borrower’s
first 2015 fiscal quarter period, (iii) 3.50:1.00 for the Reference Period
ending at the end of the Borrower’s second 2015




--------------------------------------------------------------------------------




fiscal quarter period, (iv) 3.25:1.00 for the Reference Period ending at the end
of the Borrower’s third 2015 fiscal quarter period, and (v) 3.00 to 1.00 for
each Reference Period ending thereafter, provided that, notwithstanding the
foregoing, the above covenant testing dates shall be adjusted such that the
reflected covenant levels will first apply for the fiscal quarter period in
which the Acquisition closes and the first full fiscal quarter period following
the consummation of the Acquisition, with the first step-down from 4.00:1.00 to
3.75:1.00 being applicable to the second full fiscal quarter period following
the consummation of the Acquisition.”


(b)Interest Coverage Ratio. Permit as at the end of any Reference Period, the
ratio of (a) EBITDA (or, as applicable, Historical EBITDA) for the Reference
Period then ending to (b) Interest Expense for such Reference Period (the
“Interest Coverage Ratio”) to be less than 3.50:1.00.


(c)Capital Expenditures. Make or become legally obligated to make any Capital
Expenditures after the Second Amendment Date (or otherwise with respect to the
2014 fiscal year), except for the following:


(1)Capital Expenditures not to (x) exceed $22,000,000 for the Borrower’s 2014
fiscal year (inclusive of Capital Expenditures of no more than $8,775,000 in the
Borrower’s 2014 fiscal year in connection with Phase I of the Expansion (each as
defined below)), and (y) $15,000,000 in each fiscal year thereafter (other than
Capital Expenditures in connection with the Expansion, which shall only be
permitted under this clause (1) in the 2014 fiscal year), with unused Capital
Expenditure amounts in any year to be available for expenditure in the next
subsequent year only, subject to the limitation on Expansion Capital
Expenditures of $8,775,000 in 2014 only, provided that the Borrower may use
capacity under the foregoing baskets to cover cost overruns in connection with
the Expansion so long as, at such time, the Leverage Ratio is less than or equal
to 3.00 to 1.0 (as evidenced by a pro forma covenant Compliance Certificate
delivered to the Administrative Agent); and


(2)with respect to the expansion of the Borrower’s existing re-refining plant
(as further described on Schedule 7.11, the “Expansion”), (x) Capital
Expenditures of up to $12,775,000 in connection with Phase I (as defined on
Schedule 7.11) of the Expansion (as such amount is reduced by any amounts
expended in 2014 under clause (1) above in connection with Phase I of the
Expansion); and (y) Capital Expenditures of up to $25 million in connection with
Phase II (as defined on Schedule 7.11) of the Expansion; provided that no
Expansion Capital Expenditures described in this clause (2) shall be made during
the twelve month period following the Second Amendment Date. Notwithstanding the
foregoing proviso in this clause (2), in the event that the Borrower issues
Equity Interests after March 31, 2014, Expansion Capital Expenditures may be
made on a dollar-for-dollar basis with the proceeds of such issuances, provided
that prior to making any such Expansion Capital Expenditures with the proceeds
of Equity Interest issuances, the Borrower shall deliver to the Administrative
Agent a pro forma covenant Compliance Certificate evidencing that the pro forma
Leverage Ratio is less than or equal to the lower of (x) the ratio then required
under Section 7.11(a), and (y) 3.50:1.0.”


19.Amendment to Section 8.01 (Events of Default) of the Credit Agreement.
Section 8.01 of the Credit Agreement is hereby amended by inserting the
following new clause (n) immediately following clause (m) contained therein:


“(n) Any of the Acquisition Documents shall be terminated or amended, modified
or supplemented in any respect that could reasonably be expected to be
materially adverse to any Loan Party or in any manner adverse to the
Administrative Agent or the Lenders after the Second Amendment Date.”


20.Amendments to Section 11.04 (Expenses; Indemnity; Damage Waiver) of the
Credit Agreement.


(a)Clause (i) contained in Section 11.04(b) of the Credit Agreement is hereby
amended by deleting the phrase “consummation of the transactions contemplated
hereby or thereby,” contained therein and replacing it with the following:
“consummation of the transactions contemplated hereby or thereby (including,
without limitation, in connection with or relating to the Acquisition, the
Acquisition Documents and the transactions contemplated by the Second
Amendment),”.


21.Amendment to Section 11.06 (Successors and Assigns) of the Credit Agreement.
Section 11.06(b)(ii) of the Credit Agreement is hereby amended by deleting the
reference to “the Term A Loan” contained therein and replacing it with the
following: “the Term A Loan, the Term A-1 Loan”.


22.Amendment to Schedule 2.01 (Commitments and Applicable Percentages) of the
Credit Agreement. Schedule 2.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with the Schedule attached as Annex 3 hereto.






--------------------------------------------------------------------------------




23.Amendment to Disclosure Schedules to the Credit Agreement. The Schedules
attached hereto as Annex 4 shall be deemed to replace in their entirety the
corresponding Schedules to the Credit Agreement.


24.Amendment to add new Exhibit A-4. A new Exhibit A-4 (Form of Term A-1 Loan
Notice) is hereby added to the Credit Agreement, in the form of the Exhibit
attached as Annex 5 hereto.


25.Amendment to add new Exhibit B-4. A new Exhibit B-4 (Form of Term A-1 Note)
is hereby added to the Credit Agreement, in the form of the Exhibit attached as
Annex 6 hereto.
26.Amendment to Exhibit C (Form of Compliance Certificate) to the Credit
Agreement. Exhibit C to the Credit Agreement is hereby deleted in its entirety
and replaced with the Compliance Certificate attached as Annex 7 hereto.


27.Amendment to Exhibit E (Form of Instrument of Accession) to the Credit
Agreement. Exhibit E to the Credit Agreement is hereby deleted in its entirety
and replaced with the Instrument of Accession attached as Annex 8 hereto.


28.Conditions to Effectiveness. This Second Amendment shall be deemed effective
as of the first date on which each of the following conditions have been
satisfied to the satisfaction of the Administrative Agent:    


A.
the Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Loan Parties,
each dated the Second Amendment Date and each in form and substance satisfactory
to the Administrative Agent:



(a)executed counterparts of this Second Amendment (including updated Schedules,
as applicable, which such Schedules must be acceptable to the Required Lenders);


(b)a Note (or replacement Note or allonge to an existing Note, as applicable)
duly executed and delivered by the Borrower in favor of each Lender requesting a
Note (or replacement Note or allonge, as applicable);


(c)joinders to existing Collateral Documents and Guaranties and/or new
Collateral Documents or Guarantees duly executed and delivered by the New
Guarantors;


(d)an Instrument of Accession duly executed and delivered by each new Lender;


(e)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including,
without limitation, the New Guarantors) as the Administrative Agent may
reasonably require authorizing such Loan Party to enter into the transactions
contemplated by this Second Amendment and evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Second Amendment and the other Loan Documents to
which such Loan Party is a party;


(f)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party (including, without limitation, the New
Guarantors) is duly organized or formed, and that each Loan Party is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;


(g)a favorable opinion of counsel to each of the Loan Parties acceptable to the
Administrative Agent (including local counsel opinions as requested by the
Administrative Agent) addressed to the Administrative Agent and each Lender, as
to the matters required by the Administrative Agent (including, among other
things, authority, legality, validity, binding effect and enforceability of the
Loan Documents and no conflict) concerning the Loan Parties and the Loan
Documents, and the Acquisition, in form and substance satisfactory to the
Administrative Agent;


(h)stock certificates and related stock powers for each New Guarantor having
Equity Interests evidenced by such certificates;


(i)evidence that all consents necessary to the consummation of the Acquisition
(including the sale by the sellers under the Purchase Agreement) and to the
transactions contemplated hereby have been obtained in writing and are in full
force and effect and furnished to the Administrative Agent (including, without
limitation, any consents under any Subordinated Debt to the transactions
contemplated hereby (or such Subordinated Debt shall have been repaid in full on
or prior to the date hereof and all (if any) liens securing such indebtedness
shall have been terminated));






--------------------------------------------------------------------------------




(j)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect (which insurance shall be
acceptable to the Administrative Agent and the Lenders), together with insurance
binders or other satisfactory certificates of insurance and endorsements naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies maintained with
respect to the liabilities, assets and properties of the Loan Parties (including
the New Guarantors);


(k)evidence in form and substance reasonably satisfactory to the Administrative
Agent that the Collateral Documents shall be effective to create in favor of the
Administrative Agent, on behalf of the Secured Parties, a legal, valid and
enforceable perfected first priority security interest in and Lien upon the
assets and properties of the Loan Parties (including the assets and properties
of the Target and the other New Guarantors), consistent with the Existing Credit
Agreement (it being acknowledged that the Administrative Agent will not
initially perfect its liens in Real Property or motor vehicles). All filings,
recordings, deliveries of instruments and other reasonable actions necessary or
desirable in the opinion of the Administrative Agent to perfect, protect and
preserve such security interests shall have been duly effected;


(l)a completed and fully-executed Perfection Certificate for each of the New
Guarantors, the results of UCC, tax lien, bankruptcy and litigation searches
(and the equivalent thereof in all applicable foreign jurisdictions) with
respect to the New Guarantors, bring-down Uniform Commercial Code search reports
for all other Loan Parties and the Collateral indicating no Liens other than
Permitted Liens and otherwise in form and substance satisfactory to the
Administrative Agent; and copies of duly filed UCC-1 forms for each of the New
Guarantors in each appropriate jurisdiction and office under the UCC;


(m)a duly completed Compliance Certificate in form and detail satisfactory to
the Administrative Agent and the Lenders, signed by a Responsible Officer of the
Borrower, as of the most recent period end prior to the Second Amendment Date,
after giving effect to the Loans made hereunder on the Second Amendment Date,
evidencing pro forma compliance with each of the financial covenants set forth
in Section 7.11 of the Credit Agreement, as amended by this Second Amendment
(assuming such financial covenants were in effect as of such period end);


(n)an officers’ certificate evidencing that the Borrower meets all of the
following requirements after giving effect to all of the borrowings on the
Second Amendment Date:  (a) the Borrower shall have a minimum day-one EBITDA
equal to at least $29,000,000, (b) the Borrower shall have a maximum Leverage
Ratio of no more than 3.50 to 1.0; (c) there shall be available to be drawn
under the Aggregate Commitments a minimum amount equal to the greater of (x)
$15,000,000 and (y) 25% of the Aggregate Commitments and (d) in connection with
the Acquisition, the Borrower shall have paid a minimum amount equal to
$19,000,000 of the purchase price with its own cash maintained in its accounts;
and


(o)such other assurances, environmental reports, other reports, field audits,
audits, certificates, documents, consents or opinions relating to the Loan
Parties (including the New Guarantors) and their respective assets and
properties, as the Administrative Agent or the Required Lenders reasonably may
require (including, without limitation, environmental information relating to
the Real Estate acquired in the Acquisition).


B.
The absence of any event or condition since December 28, 2013 that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.



C.
The absence of any action, suit, investigation or proceeding pending or, to the
knowledge of the Loan Parties (including the New Guarantors), threatened in any
court or before any arbitrator, tribunal or governmental authority that would
reasonably be expected to have a Material Adverse Effect.



D.
The following transactions shall have been (or shall concurrently, to the
satisfaction of the Administrative Agent) be consummated:



1.
The Acquisition (a) shall be consummated in accordance with the terms of the
Purchase Agreement, as approved by the Administrative Agent, in compliance with
applicable Law and regulatory approvals, and no provision of the Purchase
Agreement shall be altered, amended or otherwise changed or supplemented or any
condition therein waived or consent thereunder given in any manner materially
adverse to the Borrower or the Lenders without the prior written consent of the
Administrative Agent and (b) to the extent not governed by the Purchase
Agreement, shall be consistent in all material respects with the description of
the Acquisition provided by the Borrower to the Administrative Agent and the
Lenders in writing.





--------------------------------------------------------------------------------






2.
After giving effect to the Acquisition, the Target shall have no outstanding
Indebtedness, except for (x) Indebtedness incurred pursuant to the Credit
Agreement (including this Second Amendment) and (y) other Indebtedness that
would be permitted under the Credit Agreement.



3.
The Administrative Agent shall have received satisfactory payoff and release
letters (and lien terminations) with respect to all of the New Guarantors’
Indebtedness to be paid off in connection with the Acquisition.



4.
With respect to the Target, taken as a whole, there shall not have occurred any
“Material Adverse Effect” (as defined in the Purchase Agreement).



E.
The Lenders shall have been given such access to the management, records, books
of account, contracts and properties of the Borrower and the other Loan Parties
(including the Target and the other New Guarantors) and shall have received such
financial, business and other information regarding each of the foregoing
persons and businesses as they shall have requested, including, without
limitation, information as to possible contingent liabilities, tax matters,
collective bargaining agreements and other arrangements with employees, annual
(or other audited) consolidated and consolidating financial statements of
Holdings and of the Target for the immediately prior three fiscal years, and
consolidated and consolidating interim financial statements of Holdings and of
the Target dated the end of the most recent fiscal quarter for which financial
statements are available (or, in the event the Lenders’ due diligence has
indicated a material change since such financial statements, as of a later date
within 45 days of the Second Amendment Date); and shall have completed a due
diligence investigation of the Borrower and the other Loan Parties, including
the New Guarantors, in scope, and with results, satisfactory to the Lenders (it
being acknowledged that the Lenders have completed and are satisfied with their
financial due diligence through March 31, 2014 (as opposed to legal due
diligence)) and shall be satisfied that (1) no changes or developments shall
have occurred, and no new or additional information, shall have been received or
discovered by the Administrative Agent or the Lenders regarding the Borrower or
any of the other Loan Parties (including the New Guarantors) or the transactions
contemplated hereby after the date such due diligence investigation has been
completed that (A) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (B) purports to adversely affect
the credit facilities provided pursuant to the Credit Agreement (including this
Second Amendment) or any other aspect of the transactions contemplated hereby,
and (2) nothing shall have come to the attention of the Lenders to lead them to
believe that (x) any information memorandum or other information provided to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any
Guarantor or in connection with the Acquisition was or has become misleading,
incorrect or incomplete in any material respect or (y) the transactions
contemplated by this Second Amendment will have a Material Adverse Effect.



F.
Arrangements completely satisfactory to the Administrative Agent shall have been
made for the payment at closing of all accrued fees and expenses of the
Administrative Agent required to be paid on or prior to the Second Amendment
Date (including the fees and expenses of counsel (including any local counsel)
for the Administrative Agent) and arrangements completely satisfactory to the
Arrangers for the payment of the fees to be paid on or prior to the Second
Amendment Date to such Arrangers pursuant to any applicable fee letter entered
into by the Borrower in connection herewith.



29.Representations and Warranties. The Borrower and each other Loan Party
(including the New Guarantors) jointly and severally represents and warrants to
the Administrative Agent and the Lenders as follows:


(a)The execution, delivery and performance of this Second Amendment and the
transactions contemplated hereby (i) are within the authority of each of the
Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles of incorporation or bylaws of the corporate Loan Parties, the articles
of organization or operating agreements of the limited liability company Loan
Parties, or any agreement or other instrument binding upon any of the Loan
Parties.


(b)The execution, delivery and performance of this Second Amendment will result
in valid and legally binding obligations of the Loan Parties enforceable against
them in accordance with the terms and provisions hereof, except as such




--------------------------------------------------------------------------------




enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.


(c)The execution, delivery and performance by the Loan Parties of this Second
Amendment, and the transactions contemplated hereby, do not require any approval
or consent of, or filing with, any third party or governmental agency or
authority.


(d)The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof, after giving effect to this Second Amendment, the Acquisition and the
New Guarantors becoming Loan Parties, as though made on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date. For purposes of this
Paragraph 29(d), (i) the representations and warranties contained in Section
5.05(a) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) of the Credit Agreement and
(ii) the representations and warranties contained in Section 5.15 shall include
any and all reports, financial statements, certificates and other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with or relating to the
Acquisition, the Target, the other New Guarantors and this Second Amendment.


(e)Both before and after giving effect to this Second Amendment, the Acquisition
and the New Guarantors becoming Loan Parties, no Default or Event of Default has
occurred and is continuing.


30.No Waiver. Nothing contained herein shall be deemed to (i) constitute a
waiver of any Default or Event of Default that may heretofore or hereafter occur
or have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to the Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents.


31.Ratification, etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents, all documents, instruments and agreements related
thereto and the Obligations are hereby ratified and confirmed in all respects
and shall continue in full force and effect. This Second Amendment and the
Credit Agreement shall hereafter be read and construed together as a single
document, and all references in the Credit Agreement, any other Loan Document or
any agreement or instrument related to the Credit Agreement shall hereafter
refer to the Credit Agreement as amended by this Second Amendment.


32.GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


33.Counterparts; Etc. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this Second Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This Second Amendment, to the extent signed and delivered by means of
a facsimile machine or other electronic transmission in which the actual
signature is evident, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto, each other party hereto or thereto shall
re-execute original forms hereof and deliver them to all other parties. No party
hereto shall raise the use of a facsimile machine or other electronic
transmission in which the actual signature is evident to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission in which the actual signature is evident as a defense to the
formation of a contract and each party forever waives such defense.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------


















(Signature Page to Second Amendment to
Amended and Restated Credit Agreement)




IN WITNESS WHEREOF, each of the undersigned has duly executed this Second
Amendment to Amended and Restated Credit Agreement as of the date first set
forth above.


Borrower:


HERITAGE-CRYSTAL CLEAN, LLC, an
Indiana limited liability company




By:    /s/ Greg Ray
Name:     Greg Ray
Title:     Chief Operating Officer and Secretary














[Signatures continued on following pages]






--------------------------------------------------------------------------------




By its signature below, each of Holdings and Mirachem hereby acknowledges and
agrees to the terms of this Second Amendment, including, without limitation, the
representations and warranties applicable to Holdings and Mirachem contained
herein. Each of Holdings and Mirachem hereby affirms its obligations of payment
and performance under Article X of the Credit Agreement, and agrees that all
“Obligations”, as defined in the Credit Agreement and after giving effect to
this Second Amendment, are covered by and guaranteed under the Guaranty provided
under such Article X.


HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation


By:    /s/ Greg ray
Name:     Greg Ray
Title:     Chief Operating Officer and Secretary


MIRACHEM, LLC, a Delaware limited liability company


By:    /s/ Patrick J. Doughty
Name:    Patrick J. Doughty
Title:    President and Chief Executive Officer








(Signatures continued on following pages)






--------------------------------------------------------------------------------




By its signature below, each of the entities signatory below hereby acknowledges
and agrees to the terms of this Second Amendment, including, without limitation,
the representations and warranties applicable to such entities contained herein.
Each of the entities signatory below hereby agrees to its obligations of payment
and performance under Article X of the Credit Agreement, and agrees that all
“Obligations”, as defined in the Credit Agreement and after giving effect to
this Second Amendment, are covered by and guaranteed under the Guaranty provided
under such Article X.


HERITAGE-CRYSTAL CLEAN, LTD, a Canadian corporation
    
/s/ John O. Lucks_____________
Name:    John Lucks
Title:    Vice President




SAV-TECH SOLVENT INC., a Canadian corporation


/s/ John O. Lucks_____________
Name:    John Lucks
Title:    Vice President




FCC ENVIRONMENTAL, LLC, a Delaware limited liability company


/s/ Greg Ray_________________
Name:    Greg Ray
Title:    Vice President




INTERNATIONAL PETROLEUM CORP. OF DELAWARE, a Delaware corporation
    
/s/ Greg Ray_________________
Name:    Greg Ray
Title:    President




FCC LUBRICANTS, LLC, a Delaware limited liability company
    
/s/ Greg Ray_________________
Name:    Greg Ray
Title:    President


[Signatures continued on following pages]








--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender, Administrative Agent, L/C Issuer and Swing
Line Lender




By:    /s/ Maria F. Maia    
Name: Maria F. Maia
Title: Managing Director












[Signatures continued on following pages]






--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender




By:    /s/ Paul R. Frey
Name: Paul R. Frey
Title:     Senior Vice President
Associated Bank, National Association, as lender
By:    /s/ Shilpa Hingwe
Name: Shilpa Hingwe
Title:     Vice President
BMO Harris Bank N.A, as lender
By:    /s/ Joseph G. Dillon
Name: Joseph G. Dillon
Title:     Managing Director
COMPASS BANK, as lender
By:    /s/ Charles F. Randolph
Name: Charles F. Randolph
Title:     Senior Vice President
FirstMerit Bank, N.A., as lender
By:    /s/ Timothy Daniels
Name: Timothy Daniels
Title:     Senior Vice President
KEYBANK NATIONAL ASSOCIATION, as lender
By:    /s/ James A. Gelle
Name: James A. Gelle
Title:     Vice President








                                












--------------------------------------------------------------------------------




ANNEX 1


On October 16, 2014, Heritage-Crystal Clean, LLC, an Indiana limited liability
company, will purchase from Dédalo Patrimonial, S.L.U., a sociedad limitada
unipersonal formed under the laws of the Kingdom of Spain (“Seller”, all of the
outstanding and issued shares of the membership interests of FCC Environmental,
LLC, a Delaware limited liability company, and the capitol stock of
International Petroleum Corp. of Delaware, a Delaware corporation, for
$90,000,000, subject to adjustment. The material terms of the stock purchase
agreement are as follows:


MATERIAL ACQUISITION TERMS
Closing
Simultaneous signing of SPA and Closing
Based on tax/accounting work to be completed by consultants and HCC, projected
Closing Date of late September or early October
Purchase Price and Payment
$90,000,000 in cash at closing, subject to (i) adjustment at Closing based on
Net Financial Indebtedness and Working Capital and (ii) post-Closing final
Working Capital adjustment
Other Buyer Obligations
Release of Seller Parent Guarantees valued at $3,628,991 plus fees and penalties
with replacement bonds
Excluded Assets
Contract by and between FCC Environmental and the City of Houston for the
transportation and management of waste from the City’s water treatment
facilities
Proposal by FCC Environmental to provide, together with certain Affiliates,
certain contamination and hazardous waste disposal services to a joint venture
that includes other Affiliates in connection with such joint venture’s proposal
for the I-4 Ultimate Project and any contract resulting from such proposal
Non-hazardous oil field waste treatment business conducted by Apex/FCC, L.L.C.,
a Louisiana limited liability company, and those assets used in and liabilities
incurred in connection with the operation of such business
Seller Indemnities
Breach of representations and warranties for 18 months from Closing except for
environmental (3 years), employee benefits (5 years) and fraud and willful
misconduct, tax matters and Fundamental Representations (Statute of Limitations)
Breach of SPA
Scheduled environmental clean-ups, with allocation of related attorneys’ fees
capped for Buyer at $62,500 (3 years from Closing)
Failure to collect 100% of Omega account receivable
Excluded Assets
Third party claims for environmental liabilities
Environmental liabilities relating to owned or leased real estate
No escrow
Major Limitations on Indemnity
Claim Threshold-$25,000
Deductible-$1,000,000 (in excess of Threshold and Deductible)
General Cap-$10,000,000, except for environmental liabilities
Environmental
Cap-$5,000,000
Other limitation-60% of losses
Exceptions to above limitations: fraud, willful misconduct, Fundamental
Representations, Excluded Assets, Closing Date Working Capital Adjustment, HCC
expenses, Omega A/R > $1.5 million
No consequential damages
Reduced by insurance received
Adjusted for after-tax basis


Guaranty
Spanish Parent of Dedalo
Environmental
Seller representations and warranties, limited to Seller’s knowledge, for
Hazardous Materials, violations of environmental laws and environmental actions
Protocol for environmental remediation-Seller’s discretionary right to control
Restrictive Covenants
Seller




--------------------------------------------------------------------------------




Non-Compete-Four years from Closing, subject to certain exceptions
Exceptions to Restrictive Business
If Seller acquires a competing business, applicable if competing business
revenue earned in Restrictive Business is greater than 20% of total revenue and
if between 20%-50%, Seller has one year to divest Restrictive Business
Non-solicitation-Four years from Closing for customers and employees
Confidentiality-No time limitation
HCC
Non-solicitation-One year from Closing for Seller senior level employees








--------------------------------------------------------------------------------




ANNEX 2




FCC Lubricants, LLC is a wholly owned subsidiary of FCC Environmental, LLC




        




--------------------------------------------------------------------------------




ANNEX 3


SCHEDULE 2.01


REVOLVING COMMITMENTS, TERM A LOAN, TERM A-1 LOAN AND APPLICABLE PERCENTAGES




Lender
Revolving Commitment
Term A Loan
Term A-1 Loan
Applicable Percentage
 
 
 
 
 
Bank of America, N.A.
 $ 12,576,499.38
 $ 6,703,125.00
 $ 7,884,438.12
19.402901786%
Compass Bank
 $ 10,146,083.23
—
 $14,353,916.77
17.500000000%
BMO Harris Bank N.A.
 $ 10,146,083.23
—
 $14,353,916.77
17.500000000%
Wells Fargo Bank, N.A.
 $ 10,110,220.32
 $ 5,585,937.50
 $ 8,803,842.18
17.500000000%
Union Bank, N.A.
 $ 6,250,000.00
 $ 5,585,937.50
—
8.454241071%
Association Bank, National Association
 $ 3,916,768.67
—
 $ 6,083,231.33
7.142857143%
KeyBank, N.A.
 $ 3,916,768.67
—
 $ 6,083,231.33
7.142857143%
FirstMerit Bank NA
 $ 2,937,576.50
—
 $ 4,562,423.50
5.357142857%
TOTAL
$60,000,000.00
$17,875,000.00
$62,125,000.00
100.000000000%







--------------------------------------------------------------------------------




ANNEX 5
EXHIBIT A-4


FORM OF Term A-1 LOAN NOTICE


Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 5, 2013 (as amended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Heritage-Crystal Clean, LLC, an Indiana
limited liability company (the “Borrower”), Heritage-Crystal Clean, Inc., a
Delaware corporation (“Holdings”), the direct and indirect Subsidiaries of the
Borrower from time to time party thereto (collectively with Holdings, the
“Guarantors” and together with the Borrower, the “Loan Parties”), the lending
institutions from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests (select one):


A Term A-1 Loan Borrowing
A conversion or continuation of a portion of the Term A-1 Loan



1.    On      (a Business Day).


2.    In the amount of $    .


3.    Comprised of         .
[Type of Loan requested]


4.    For LIBOR Rate Loans: with an Interest Period of ___ months.


The Borrower hereby represents and warrants, on behalf of itself and the other
Loan Parties, that the conditions specified in Sections 4.02(a) - (d) of the
Agreement shall be satisfied on and as of the date of the applicable Credit
Extension.


HERITAGE-CRYSTAL CLEAN, LLC,
on behalf of itself and the other Loan Parties
By:     
Name:     
Title:     






--------------------------------------------------------------------------------




ANNEX 6
EXHIBIT B-4


form of Term A-1 NOTE
$            _________, 20__


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each portion of the Term A-1 Loan from time to time advanced by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of February 5, 2013 (as amended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, Heritage-Crystal Clean, Inc., a
Delaware corporation (“Holdings”), the direct and indirect Subsidiaries of the
Borrower from time to time party thereto (collectively with Holdings, the
“Guarantors” and together with the Borrower, the “Loan Parties”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
portion of the Term A-1 Loan from the date of the related Term A-1 Loan
Borrowing until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.


This Term A-1 Note is one of the Term A-1 Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A-1 Note is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Term A-1 Note shall become, or may be declared to be, immediately due
and payable all as provided in the Agreement. Each portion of the Term A-1 Loan
advanced by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term A-1 Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A-1 Note.


THIS TERM A-1 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank.]


IN WITNESS WHEREOF, the Borrower has caused this Term A-1 Note to be duly
executed as of the date first above written.


HERITAGE-CRYSTAL CLEAN, LLC
By: _____________________________    
Name: ___________________________    
Title: ____________________________    






--------------------------------------------------------------------------------




LoanS AND PAYMENTS with respect thereto


Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




ANNEX 7
EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: [ , ]


To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 5, 2013 (as amended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Heritage-Crystal Clean, LLC, an Indiana
limited liability company (the “Borrower”), Heritage-Crystal Clean, Inc., a
Delaware corporation (“Holdings”), the direct and indirect Subsidiaries of the
Borrower from time to time party thereto (collectively with Holdings, the
“Guarantors” and together with the Borrower, the “Loan Parties”), the lending
institutions from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1.    Attached hereto as Schedule 1 are (a) the year-end audited consolidated
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of Holdings and its Subsidiaries ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section, and (b) the year-end unaudited consolidating financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings and
its Subsidiaries ended as of the above date which consolidating financial
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Holdings and its
Subsidiaries.


[Use following paragraph 1 for quarterly financial statements]


1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Reference Period ended as
of the above date. Such consolidated financial statements fairly present the
financial condition and the results of operations of Holdings and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
Such consolidating financial statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Holdings and its Subsidiaries.


2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by the attached financial
statements.


3.    A review of the activities of the Loan Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and


[select one:]


[to the best knowledge of the undersigned during such fiscal period, the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]


-or-


[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


[Use following paragraph 4 when there have been no changes to Schedule 5.13 to
the Agreement]






--------------------------------------------------------------------------------




4.    The information included in Schedule 5.13 (Subsidiaries and other Equity
Investments) to the Agreement remains true and accurate in all respects.


[Use following paragraph 4 when there have been changes to Schedule 5.13 to the
Agreement]


4.    Set forth on Annex A attached hereto is a description of all changes to
the information included in Schedule 5.13 (Subsidiaries and other Equity
Investments) to the Agreement as may be necessary for such Schedule to be
accurate and complete.


5.    Complete and correct copies of all documents modifying any Organization
Document of any Loan Party on or prior to the date hereof have been previously
delivered to the Administrative Agent or are attached hereto as Annex B.


6.    The representations and warranties of the Loan Parties contained in
Article V of the Agreement, and any representations and warranties of the Loan
Parties that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a)
through (d) of Section 5.05 of the Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.


[Use following paragraph 7 for fiscal year-end and quarterly financial
statements]


7.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


[Remainder of page intentionally left blank.]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .
HERITAGE-CRYSTAL CLEAN, LLC,
on behalf of itself and the other Loan Parties
By:     
Name:     
Title:     
For the Reference Period/Fiscal Year ended ___________________ (“Statement
Date”)


Annex A
to the Compliance Certificate




For the Reference Period/Fiscal Year ended ___________________ (“Statement
Date”)


Annex B
to the Compliance Certificate




For the Reference Period/Fiscal Year ended ___________________ (“Statement
Date”)


SCHEDULE 1
to the Compliance Certificate




For the Reference Period/Fiscal Year ended ___________________ (“Statement
Date”)








--------------------------------------------------------------------------------




SCHEDULE 2
to the Compliance Certificate The descriptions of the calculations set forth in
this certificate are sometimes abbreviated for simplicity, but are qualified in
their entirety by reference to the full text of the calculations provided in the
Credit Agreement.
($ in 000’s)


I.
Section 7.11(a) - Leverage Ratio.



A.    Funded Debt as of the Statement Date


1.
Indebtedness for borrowed money or credit obtained or other similar monetary
obligations, direct or indirect, (including any unpaid reimbursement obligations
with respect to letters of credit, but excluding any contingent obligations with
respect to letters of credit outstanding)    $     



plus (without duplication)


2.
Indebtedness evidenced by notes, bonds, debentures or other similar debt
instruments (other than performance bonds, if any)    $    



plus


3.
Indebtedness relating to the deferred purchase price of assets or services
(other than trade payables incurred in the ordinary course of business not more
than 60 days past due)    $    



plus


4.
Indebtedness relating to Capitalized Leases which correspond to
principal    $    



plus


5.
Indebtedness relating to Synthetic Lease Obligations which correspond to
principal    $    



plus


6.
Indebtedness of the types referred to in Line I.A.1 through Line I.A.5 above of
another Person Guaranteed by Holdings or any of its Subsidiaries    $    



Funded Debt as of the Statement Date
(sum of Line I.A.1 through Line I.A.6)                    $        


B.
EBITDA EBITDA calculation should utilize Historical EBITDA, as defined in the
Second Amendment, for the applicable periods, including the Additional Approved
EBITDA Addbacks referenced therein for the Reference Period ending on the
Statement Date (the “Subject Period”)



1.
Net income of Holdings and its Subsidiaries for the Subject Period (excluding
net income of Mirachem to the extent that such net income has not been
distributed to the Borrower)    $    



plus (without duplication)


2.
Non-cash extraordinary non-recurring writedowns, writeoffs or impairments of,
on, or related to, assets (including goodwill), including non-cash losses on the
sale of assets outside the ordinary course of business to the extent included in
net income for the Subject Period    $    







--------------------------------------------------------------------------------




plus


3.
Non-cash accounting charges resulting from the application of Accounting
Standards Codification (“ASC”) Topic 815 to the extent included in net income
for the Subject Period    $    



plus


4.
Income taxes for the Subject Period    $    



plus


5.
Interest expense for the Subject Period    $    



plus


6.
Depreciation, depletion, amortization and non-cash compensation expenses for the
Subject Period    $    



plus


7.
All other non-cash charges reasonably acceptable to the Administrative Agent for
the Subject Period    $    



minus


8.
Non-cash extraordinary gains on the sale of assets including non-cash gains on
the sale of assets outside the ordinary course of business to the extent
included in net income for the Subject Period    $    



minus


9.
Non-cash extraordinary gains resulting from the application of ASC Topic 815 to
the extent included in net income for the Subject Period    $    





plus


10.
A one-time add-back to such EBITDA in an amount not to exceed $2,800,000 in the
aggregate for transaction expenses incurred by the Borrower in connection with
the Acquisition    $    



plus


11.
EBITDA of the Target equal to the sum of

$-596,273 (of which a maximum of $2,042,000 is approved adjustments of the
Target’s 2013 actual EBITDA)    $    


plus


12.
A one-time adjustment in connection with synergies from the Acquisition in an
amount equal to $7,787,311 (with such one-time adjustment to EBITDA in
connection with the synergies amortizing over the first four quarters following
the Acquisition)    $    



plus


13.
Costs incurred to achieve synergies in connection with the Acquisition equal to
a one-time adjustment to EBITDA in an amount equal to





--------------------------------------------------------------------------------




$4,500,000 for the first full fiscal quarter after the Second Amendment
Date    $    


plus


14.
A one-time adjustment to EBITDA in an amount equal to $1,400,000 for the second
full fiscal quarter after the Second Amendment Date    $    



EBITDA for the Subject Period Alternatively, Historical EBITDA should be used,
as applicable.
(sum of Line I.B.1 through Line I.B.7 minus
Line I.B.8 and Line I.B.9 plus Line I.B.10 through Line
I.B.14)        $____________    


    
C.
Leverage Ratio

(Line I.A divided by Line I.B)        _____     to 1.00


Maximum Permitted Leverage Ratio The above covenant testing dates shall be
adjusted such that the reflected covenant levels will first apply for the fiscal
quarter period in which the Acquisition closes and the first full fiscal quarter
period following the consummation of the Acquisition, with the first step-down
from 4.00:1.00 to 3.75:1.00 being applicable to the second full fiscal quarter
period following the consummation of the Acquisition.:
    
4.00 to 1.00 for each Statement Date
occurring on the last day of each of the
third and fourth 2014 Fiscal Quarters


3.75 to 1.00 for each Statement Date
occurring on the last day of the first
2015 Fiscal Quarter


3.50 to 1.00 for each Statement Date
occurring on the last day of the second
2015 Fiscal Quarter


3.25 to 1.00 for each Statement Date
occurring on the last day of the third
2015 Fiscal Quarter


3.00:1.00 for each Statement Date occurring
at any time thereafter


II.    Section 7.11(b) - Interest Coverage Ratio.


A.
EBITDA for the Subject Period (Line I.B) Alternatively, Historically EBITDA
should be used, as applicable.     $_____________    



B.
Interest Expense for the Subject Period    $_____________    



C.
Interest Coverage Ratio for the Subject Period

(Line II.A divided by Line II.B)        _____     to 1.00


Minimum Required Interest Coverage Ratio:
3.50 to 1.00



III.    Section 7.11(c) - Capital Expenditures. To be completed for Fiscal
Year-end Compliance Certificates.


A.
Non- Expansion Capital Expenditures for the Subject Period    $    



B.
Excess (Deficiency) for Covenant Compliance    $    





--------------------------------------------------------------------------------






Maximum Permitted Non-Expansion Capital Expenditures Unused Capital Expenditure
amounts in any year to be available for expenditure in the next subsequent year
only, subject to the limitation on Expansion Capital Expenditures of $8,775,000
in 2014 only, provided that the Borrower may use capacity under the foregoing
baskets to cover cost overruns in connection with the Expansion so long as, at
such time, the Leverage Ratio is less than or equal to 3.00 to 1.0 (as evidenced
by a pro forma covenant Compliance Certificate delivered to the Administrative
Agent).:
    
$22,000,000 for each Statement Date occurring on or before the last day of the
2014 Fiscal Year Inclusive of Capital Expenditures of no more than $8,775,000 in
the Borrower’s 2014 fiscal year in connection with Phase I of the Expansion (as
defined in the Credit Agreement).


$15,000,000 for each Statement Date occurring at any time thereafter Capital
Expenditures not permitted under this basket for the Expansion.


C.
Expansion Capital Expenditures for the Subject Period    $    



D.
Excess (Deficiency) for Covenant Compliance    $    



E.
Expansion Capital Expenditures made with Equity    $___________



Maximum Permitted Expansion Capital Expenditures In the event that the Borrower
issues Equity Interests after March 31, 2014, Expansion Capital Expenditures may
be made on a dollar-for-dollar basis with the proceeds of such issuances,
provided that prior to making any such Expansion Capital Expenditures with the
proceeds of Equity Interest issuances, the Borrower shall deliver to the
Administrative Agent a pro forma covenant Compliance Certificate evidencing that
the pro forma Leverage Ratio is less than or equal to the lower of (x) the ratio
then required under Section 7.11(a) of the Credit Agreement, and (y) 3.50:1.0.:
    
$12,775,000 in connection with
Phase I of the Expansion Such amount is to be reduced by any amounts expended in
2014 under clause (c)(1)(x) of Section 7.11 of the Credit Agreement.


$25,000,000 in connection with Phase II of the Expansion    
No Expansion Capital Expenditures shall be made during the twelve month period
following the Second Amendment Date other than with the proceeds of equity
(other than as described in footnote 8).


IV.    Section 2.05(b)(i) - Mandatory Excess Cash Flow Sweep. To be completed
for Fiscal Year-end Compliance Certificates.


A.
Excess Cash Flow for the Subject Period



1.
EBITDA for the Subject Period (Line I.B)    $     



minus (without duplication)


2.
Net Working Capital Changes    $    



plus or minus


3.
Extraordinary cash items arising during the Subject Period    $    



minus


4.
Interest expense actually paid in cash by Holdings and its Subsidiaries in the
Subject Period    $    



minus




--------------------------------------------------------------------------------






5.
Scheduled principal repayments, to the extent actually made in cash in the
Subject Period, of the Term A Loan or the Term A-1 Loan pursuant to Section
2.07(c) of the Credit Agreement    $    



minus


6.
Regularly scheduled repayments of principal of other permitted Indebtedness made
in cash in the Subject Period to the extent not prohibited by the Credit
Agreement or any Subordination Agreement    $    



minus


7.
All income taxes actually paid in cash by Holdings and its Subsidiaries in the
Subject Period    $    



minus


8.
Capital Expenditures actually made by Holdings and its Subsidiaries in the
Subject Period    $    



minus


9.
Cash purchase price paid by Holdings and its Subsidiaries in the Subject Period
in connection with any Permitted Acquisitions and permitted Investments made
during the Subject Period    $    



minus


10.
Distributions paid in cash to holders of Holdings’ common Equity Interests
during the Subject Period in accordance with Section 7.06 of the Credit
Agreement    $    



A.
Excess Cash Flow for the Subject Period

(sum of Line IV.A.1 minus Line IV.A.2 plus or minus
Line IV.A.3 minus Line IV.A.4 through Line IV.A.10)            $        


B.
Prepayment Amount for the Subject Period



1.
Excess Cash Flow for the Subject Period (Line IV.A) multiplied by 35% If, for
any fiscal year, the Leverage Ratio is less than 2.50 to 1.00, as evidenced by
the Compliance Certificate delivered by the Borrower pursuant to Section 6.02(a)
of the Credit Agreement with respect to the annual financial statements for such
fiscal year, the mandatory prepayment otherwise owed by the Borrower shall be
reduced to 0% of Excess Cash Flow for such fiscal year.    $     



minus


2.
Voluntary prepayments of the Term Loan during the Subject Period    $    



minus


3.
Voluntary prepayments of the Committed Loans during the Subject Period to the
extent accompanied by a permanent reduction in the Aggregate
Commitments    $    



B.
Mandatory Prepayment for the Subject Period

(sum of Line IV.B.1 minus Line IV.B.2 and Line IV.B.3)    $    




--------------------------------------------------------------------------------




ANNEX 8
EXHIBIT E


FORM OF INSTRUMENT OF ACCESSION


Dated as of ________ __, 20__


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 5, 2013 (as amended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Heritage-Crystal Clean, LLC, an Indiana
limited liability company (the “Borrower”), Heritage-Crystal Clean, Inc., a
Delaware corporation (“Holdings”), the direct and indirect Subsidiaries of the
Borrower from time to time party thereto (collectively with Holdings, the
“Guarantors” and together with the Borrower, the “Loan Parties”), the lending
institutions from time to time party thereto (collectively, the “Lenders”), and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
(“Bank of America”). On the date hereof, the Loan Parties, Lenders and Bank of
America have entered into that certain Second Amendment to Amended and Restated
Credit Agreement (“Second Amendment”), which modifies certain terms contained in
the Existing Credit Agreement including, but not limited to, providing for an
increase in the Aggregate Commitments from $20,000,000 to $60,000,000 and a new
Term A-1 Loan not to exceed $62,250,000.00.




Pursuant to the terms of Section 2.14 of the Credit Agreement, the Loan Parties,
the Administrative Agent and ________________ (the “Acceding Lender”) hereby
agree as follows:


1.    Subject to the terms and conditions of this Accession Agreement, the
Acceding Lender hereby agrees to assume, without recourse to the Lenders or the
Administrative Agent, on the Effective Date (as defined below), [a Revolving
Commitment of $____________], [a portion of the Term A Loan equal to
$_______________], and/or [a portion of the Term A-1 Loan equal to
$_______________] in accordance with the terms and conditions set forth in the
Credit Agreement. Upon such assumption, the Aggregate Commitments, the Term A
Loan and/or the Term A-1 Loan (as the case may be) shall be automatically
increased by the amount of such assumption. The Acceding Lender, if not a Lender
party to the Credit Agreement immediately prior to giving effect to this
Accession Agreement, hereby agrees to be bound by, and hereby requests the
agreement of the Loan Parties and the Administrative Agent that the Acceding
Lender shall be entitled to the benefits of, all of the terms, conditions and
provisions of the Credit Agreement as if such Acceding Lender had been one of
the lending institutions originally executing the Credit Agreement as a
“Lender”; provided that nothing herein shall be construed as making the Acceding
Lender liable to the Loan Parties or the other Lenders in respect of any acts or
omissions of any party to the Credit Agreement or in respect of any other event
occurring prior to the Effective Date (as defined below) of this Accession
Agreement.


2.    The Acceding Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Accession Agreement and to consummate the transactions contemplated hereby and
to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an assignee under Section 11.06(b) of the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its Revolving
Commitment, portion of the Term A Loan and/or portion of the Term A-1 Loan, as
applicable, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by its Revolving Commitment, portion of the Term A Loan and/or
portion of the Term A-1 Loan, as applicable, and either it, or the Person
exercising discretion in making its decision to make its Revolving Commitment,
extend its portion of the Term A Loan and/or extend its portion of the Term A-1
Loan, as applicable, is experienced in extending loans of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Accession Agreement and to make its
Revolving Commitment, extend its portion of the Term A Loan and/or extend its
portion of the Term A-1 Loan, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Accession Agreement and to make its Revolving
Commitment, extend its portion of the Term A Loan and/or extend its portion of
the Term A-1 Loan, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Acceding Lender; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


3.    The Loan Parties jointly and severally represent and warrant to the
Administrative Agent and the Lenders,




--------------------------------------------------------------------------------




including the Acceding Lender, that (i) the execution, delivery and performance
of this Accession Agreement and the increase contemplated hereby are within the
corporate (or equivalent company) authority of each of the Loan Parties, (ii)
all acts, conditions and things required to be done and performed and to have
occurred prior to the execution, delivery and performance of this Accession
Agreement and the increase contemplated hereby, and to render the same the
legal, valid and binding obligation of the Loan Parties, enforceable against
them in accordance with its terms, have been done and performed and have
occurred in due and strict compliance with all applicable laws, (iii) a true,
correct and complete copy of all corporate (or equivalent company) action
undertaken by the Loan Parties in connection with the authorization of the
increase effected by this Accession Agreement has previously been provided to
the Administrative Agent or is attached hereto as Exhibit A, (iv) the
representations and warranties of the Loan Parties contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
were true and correct when made and are be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Paragraph
4, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement, and (v) at and as of the date hereof, no Default
or Event of Default exists.
4.    The effective date for this Accession Agreement shall be [________ __,
20___] (the “Effective Date”). Following the execution of this Accession
Agreement by the Loan Parties and the Acceding Lender, it will be delivered to
the Administrative Agent for acceptance, in the case the Acceding Lender was not
a Lender party to the Credit Agreement immediately prior to the Effective Date
of this Accession Agreement, and recordation. Upon acceptance by the
Administrative Agent, if required, and recordation by the Administrative Agent,
Schedule 2.01 to the Credit Agreement shall thereupon be replaced as of the
Effective Date by the Schedule 2.01 attached to the Second Amendment as Annex 3.
The Administrative Agent shall thereafter notify the other Lenders of the
revised Schedule 2.01 and the arrangements proposed to ensure that the
outstanding amount of Committed Loans, the portion of the Term A Loan and Term
A-1 Loan made by each Lender will correspond to its respective Applicable
Percentages after giving effect to the accession contemplated hereby.


5.    Upon such acceptance, from and after the Effective Date, the Loan Parties
shall make all payments in respect of the Acceding Lender’s Revolving
Commitment, portion of the Term A Loan and/or portion of the Term A-1 Loan,
including payments of principal, interest, fees and other amounts, to the
Administrative Agent for the account of the Acceding Lender.


6.    THIS ACCESSION AGREEMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPALS THEREOF (OTHER THAN SECTION 5-1501
AND 5-1502 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


7.    This Accession Agreement may be executed in any number of counterparts,
which shall together constitute but one and the same agreement.


[Remainder of Page Intentionally Left Blank.]


IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.


BANK OF AMERICA, N.A.,
as Administrative Agent






By:    ___________________________
Name:
Title:




[INSERT NAME OF ACCEDING LENDER]






By:    ___________________________
Name:




--------------------------------------------------------------------------------




Title:






HERITAGE CRYSTAL-CLEAN, LLC,
on behalf of itself and the other Loan Parties




By:    ___________________________
Name:
Title:
 






